Citation Nr: 1120274	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  08-20 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 percent for traumatic arthritis of the left hand.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from November 1942 to January 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In February 2009, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the Detroit RO.  A transcript of this hearing was prepared and associated with the claims file.

The Board notes that the issue of entitlement to an initial evaluation in excess of 10 percent for traumatic arthritis of the left hand does not include evaluation of the separate 20 percent disability rating that was assigned for residuals of cold weather injuries to the Veteran's left hand under 38 C.F.R. § 4.104, Diagnostic Code 7122 (2010).  The issue of entitlement to service connection for residuals of cold weather injuries did not arise out of the shell fragment wound injury that the Veteran suffered in service and is thus not considered to be part and parcel of the shell fragment wound rating.  Rather, the 20 percent cold weather injury rating was assigned in a November 2010 rating decision.  The Veteran was notified of this decision in a December 2010 letter, and the Veteran has not yet filed a notice of disagreement with the 20 percent rating. 

The Board notes that the Veteran was awarded a total disability rating based on individual unemployability (TDIU) in a November 2010 rating decision.  To date, the Veteran has not expressed disagreement with the effective date assigned therein.  Therefore, the matter is not presently before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity.   

2.  The Veteran's traumatic arthritis of the left hand is manifested by painful motion and x-ray evidence of traumatic arthritis.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent, but no higher, for PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a rating in excess of 10 percent for the Veteran's traumatic arthritis of the left hand have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5228-5230 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2010)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

However, for initial rating claims, where, as here, entitlement to disability benefits has been granted and an initial rating has been assigned, the original claim has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for entitlement to benefits has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 
 
Nevertheless, the Board does note that a November 2006 letter advised the Veteran of the evidence needed to substantiate his initial service connection claims, while a May 2010 letter provided this information with respect to the increased rating element of this claims.  These letters advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  These letters also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claims, pursuant to the Court's holding in Dingess, supra

The Board notes that the May 2010 notice letter was not issued prior to the initial adjudication of the Veteran's claims in August 2007.  His claims, however, were subsequently readjudicated in a February 2011 supplemental statement of the case.  Thus, any deficiencies in the timeliness of this notice letter would not be prejudicial.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's VA medical records and his identified private medical records.

The RO also arranged for the Veteran to undergo VA examinations in April 2007, August 2007, May 2010, and June 2010.  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to increased ratings.  These examination reports, in particular the May 2010 and June 2010 reports that were solicited in connection with the increased rating aspect of the Veteran's claims, are thorough and consistent with the other evidence of record from the period that is currently on appeal.  The examiners elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the results of the examinations.  For these reasons, the Board concludes that the April 2007, August 2007, May 2010, and June 2010 examination reports in this case provide an adequate basis for a decision.

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


II.  Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2010).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).


A.  PTSD

The Veteran's PTSD is currently assigned a 30 percent disability rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

PTSD is evaluated pursuant to the General Rating Formula for Mental Disorders.  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

With regard to the Global Assessment of Functioning (GAF) scores assigned, the GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to the American Psychiatric Association's DSM-IV, GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co- workers). GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job). 

The most significant evidence in evaluating the Veteran's PTSD appears in the October 2006 private psychosocial assessment; the April 2007 VA examination report; the February 2009 DRO hearing testimony from the Veteran his spouse, and his son; and the May 2010 VA examination report.

The October 2006 private psychosocial assessment noted that the Veteran had been attempting to run a business since 1993.  He had not received any wages in several years, and the company has not shown a profit.

The Veteran reported having difficulty falling and staying asleep.  He sleeps for about four hours and wakes up sweating and feeling frightened, as well as thrashing about.  He reported having waves of dreams or nightmares regarding his service experiences intermittently throughout the year.  He reported daily, intermittent, intrusive, and involuntary thoughts regarding his military experience.  He reported flashbacks.  The sight or sound of loud noises such as fireworks, or hearing certain Christmas carols, causes flashbacks and/or intrusive thoughts.  He denied becoming upset around places, people, and events that reminded him of the military.

The Veteran has felt emotionally numb and void of feeling.  He has avoided thinking of or talking about his traumas.  He has felt alienated and separate.  He has had a sense of doom and negativity.  He denied loss of interest in things, but he indicated that he was always a workaholic and never took time for hobbies.  There were blanks in his memory, as he has had difficulty remembering certain aspects of his traumas.  The Veteran reported frequent bouts of irritability and outbursts of anger, not always revolving around issues at hand.  He denied any problems with concentration.  He was hypervigilant and overprotective.  He did exhibit an exaggerated startle response.

The examiner noted severe social, personal, and occupational impairment caused by flashbacks and intrusive thoughts, insomnia, overwhelming feelings of anger and sorrow with crying spells, being withdrawn, bouts of moderately severe depression, and occasional panic attacks. 

The examiner diagnosed PTSD, chronic, delayed.  She assigned a GAF score of 48.  She also characterized the Veteran's current work as not consisting of substantially gainful activity.

The April 2007 VA psychiatric examination report notes that the Veteran has been married 60 years.  He has five children and 12 grandchildren.  He had some problems with nightmares.  He has not been sleeping with his wife for the past 25 years because of sleep disturbance, which he related to his World War II experiences.  He has nightmares and intrusive thoughts.  The Veteran worked in advertising and used to work long hours as a way to cope with his World War II experiences.  He retired in 1982.  He has some intrusive thoughts, difficulty sleeping, some nightmares, occasional hypervigilance, anxiety attacks, and nervousness.

On mental status examination, the Veteran was alert and oriented times three.  Mood was slightly anxious at times.  He complained of some difficulty sleeping because of his World War II experiences.  With respect to communication, he had slightly decreased hearing, but no mania and no pressured speech.  With respect to activities of daily living, the Veteran bathes on regular basis.  He remembered one of three words after three minutes.  He could spell the word "world" forward and backwards without a problem.  He had some intrusive thoughts from World War II.  He remembers a lot of friends getting killed and artillery fire from time to time.  He gets a little bit angry at some of the atrocities committed by the Germans, and stated that work helped harden him from some of these atrocities.  There were no hallucinations or delusions.  There was no evidence of dementia.  The examiner diagnosed PTSD and assigned a current GAF score of 65.

The February 2009 DRO hearing transcript reflects that the Veteran reported news of the recent wars in Afghanistan and Iraq has been upsetting to him.  His wife reported that the Veteran has problems, especially around Christmas time or in bad weather of "breaking down and out of the blue.  I think he is having a nervous break-down.  He [is] actually sobbing and crying."  The Veteran reported "a natural impairment of both short- and long-term memory which I confessed.  My wife frequently questions my lack of judgment.  She judges my rationale as being hardline.  I find it hard to motivate myself at age 85.  I am not long in the mind of kicking up my heels as I used to do years ago such as ball room dancing lesson, and week-end dance party.  I can't remember establishing a new social relationship or friendship in years and years and years.  Therefore, should not this change.  Qualify me for the degenerating 50%.  More and more my mind is fixated on my many, many veterans friends who are no longer among us."

A May 2010 VA PTSD examination report noted that the Veteran has been married 63 years.  He has five children, 12 grandchildren, and two great-grandchildren.  No substance abuse problems were reported over the years.

The Veteran has problems with nightmares, which caused some social dysfunction with his wife.  It was again noted that he had been not been sleeping with his wife for the last 28 years because of thrashing around at night.  He is bothered by nightmares and survivor guilt.

It was noted that the Veteran dealt with the stress from his World War II experiences through working long hours.  Since the April 2007 VA examination, the Veteran still reports sleep disturbance, not sleeping with his wife, nightmares, symptoms of hyper arousal and hypervigilance, especially in crowds.  He reported no acute panic attacks.  He reported having difficulty relaxing.  He has some social dysfunction.  He still has the support of his children.

It was noted that the Veteran's present psychiatric symptoms still include intrusive thoughts, flashbacks, and symptoms of recollection of the traumatic events, with nightmares, hypervigilance, generalized anxiety, but no acute panic attacks.  There is some social dysfunction and isolation, and he does not spend as much time with friends.

On mental status examination, he was alert and oriented times three.  He was well dressed.  His mood was anxious.  He complained of difficulty sleeping because of stress associated with his World War II experiences.  He also reported occasional nightmares and hypervigilance when it gets dark.

With respect to communication, the Veteran had decreased hearing.  There was no mania or pressured speech.  Some hypervigilance was reported, but no evidence of a thought disorder.  There were no hallucinations and no delusions.  The Veteran denied being suicidal or homicidal.  There was no history of suicide attempts reported.  With respect to activities of daily living, the Veteran does bathe on a regular basis.  He pays his bills and drives his car.  The Veteran remembered two out of three words at three minutes.  He could spell the word "world" forward and backwards without a problem.  The Veteran was still upset over the years by the atrocities that were committed by the Germans and in the concentration camps.  There was no evidence of dementia.

The examiner diagnosed PTSD and assigned a current GAF score of 55.  The examiner stated that the Veteran's occupational functioning was fair at best.  He was a workaholic who worked long hours to deal with the stress of his combat war experiences.  Nevertheless, the examiner noted, the Veteran was able to retire successfully.  The examiner also noted that the Veteran is still married and has family support.

The Board finds that the overall level of impairment to the Veteran's functioning as demonstrated by the above records most closely approximates the 50 percent rating criteria.  Thus, a 50 percent rating for the entire period on appeal is warranted.  Acknowledging that the criteria listed in the general rating formula are not exhaustive, the Board notes that the above evidence demonstrates the following 30 percent rating symptomatology: depressed mood; anxiety; suspiciousness; panic attacks; chronic sleep impairment; and mild memory loss.

The Board further finds that the following 50 percent symptomatology are demonstrated in the record: impairment of short- and long-term memory; impaired judgment; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Specifically, the Veteran reported impairment of short- and long-term memory, disturbances of motivation, and impaired judgment at his February 2009 DRO hearing.  He also testified that he has not established a new social relationship in many years.  There is ample evidence of disturbance of mood, as testified to by the Veteran's wife at the DRO hearing.

The Board also finds that the October 2006 private psychosocial assessment, in particular, describes symptomatology that is of comparable severity to the 50 percent symptomatology that are expressly listed in the rating criteria.  Such symptoms include emotional numbness and a void of feelings, feelings of alienation and separateness, and a sense of doom and negativity.  He reported that he was always a workaholic and never took time for hobbies.  He has frequent bouts of irritability and outbursts of anger, not always revolving around issues at hand.  He also reported overwhelming feelings of sorrow with crying spells, being withdrawn, bouts of moderately severe depression, and occasional panic attacks.   It was noted that these symptoms, along with flashbacks/intrusive thoughts and insomnia, cause severe social, personal, and occupational impairment.  The examiner assigned a GAF score of 48 which, as noted above, indicates serious symptoms or any serious impairment in social or occupational functioning, and observed that the Veteran's current work does not constitute substantially gainful activity.

The following 50 percent rating criteria are not demonstrated by the record: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; and impaired abstract thinking.

The Board finds that, while several of the 50 percent rating criteria are not satisfied in this case, there is sufficient evidence of impairment consistent with the 70 percent rating criteria, as will be discussed in more detail below, to render the Veteran's overall level of impairment most consistent with a 50 percent disability rating.  Therefore, resolving benefit of the doubt in favor of the Veteran, a 50 percent rating is warranted for the entire period on appeal.

The Board has also considered whether a rating in excess of 50 percent is warranted.  With respect to this question, the Board finds that the following 70 percent rating criteria is shown by the record: impaired impulse control manifested by unprovoked irritability.  This is demonstrated by the October 2006 private psychosocial assessment, which notes frequent bouts of irritability and outbursts of anger, not always revolving around issues at hand.  

Furthermore, the following 70 percent criteria are not found anywhere in the record: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  The record does not reflect suicidal ideation, obsessional rituals, speech difficulty, and spatial disorientation.  While the record does note panic attacks and depression that is sometimes quite severe, it does not reflect that such episodes are near-continuous so as to affect his ability to function independently, appropriately and effectively.  Nor has the Veteran been shown to be unable to establish and maintain effective relationships, as demonstrated by the fact that the Veteran has been married for more than 60 years and has good relationships with his family.

Furthermore, the Board finds that none of the 100 percent rating criteria are satisfied.   

Thus, because most of the Veteran's symptomatology does not rise to the 70 percent or 100 percent levels of severity, the Board finds that a rating of 70 percent or 100 percent is not warranted.

In short, the Veteran's disability more closely approximates the 50 percent criteria, as contemplated by 38 C.F.R. § 4.7.  Thus, the Board finds that a 50 percent rating for PTSD is warranted.

B.  Traumatic Arthritis of the Left Hand

The Veteran has also claimed entitlement to an increased rating for his service-connected traumatic arthritis of the left hand, sustained as a result of an in-service shell fragment wound.  

Evaluation of residuals of gunshot wound injuries includes consideration of resulting impairment to the muscles, bones, joints and/or nerves, as well as the deeper structures and residual symptomatic scarring.  38 C.F.R. §§ 4.44, 4.45, 4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54 (2010).  The current 10 percent disability rating in the case at hand is assigned for traumatic arthritis pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2010).  Thus, after considering whether a rating in excess of 10 percent should be assigned for arthritis of the left hand, the Board will consider whether separate compensable ratings are warranted for other residuals of the in-service shell fragment wound.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2010), arthritis due to trauma that is substantiated by x-ray findings is rated under the rating criteria for degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis, when substantiated by x-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Under 38 C.F.R. § 4.45(f), multiple involvements of the interphalangeal, metacarpal, and carpal joints of the upper extremities are considered groups of minor joints and are ratable on a parity with major joints.  

The Veteran's current 10 percent rating is presumably based on x-ray evidence of arthritis with objective confirmation of noncompensable limitation of motion of a group of minor joints.  Pursuant to Diagnostic Code 5003, the Board will determine whether an increased rating is warranted based on a diagnostic code pertaining to limitation of motion of the hand.  (Pursuant to the prohibition against pyramiding that is discussed above, the Veteran cannot receive multiple simultaneous ratings for limitation of motion of his left hand.  Thus, the Board cannot be rated under both Diagnostic Code 5003 and a diagnostic code that specifically addresses limitation of motion of the hand or fingers and will instead be assigned a rating under whichever diagnostic code results in a higher rating.)

Ankylosis or limitation of motion of single or multiple digits of the hand is evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5216 through 5230 (2010).  Note 5 to this section directs that, if there is limitation of motion of two or more digits, each digit is to be evaluated separately and the evaluations are to be combined.  

Ankylosis is defined as 'immobility and consolidation of a joint due to disease, injury, or surgical procedure.'  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) citing Dorland's Illustrated Medical Dictionary, 91 (27th ed. 1988).

In the case at hand, ankylosis is neither alleged nor demonstrated by the evidence of record.  Thus, the Board need not consider whether higher ratings are warranted based on unfavorable ankylosis of multiple digits (Diagnostic Codes 5216 through 5219); favorable ankylosis of multiple digits (Diagnostic Codes 5220 through 5223); or ankylosis of individual digits (Diagnostic Codes 5224 through 5227).  

In the absence of ankylosis, the Board will consider whether a combined rating in excess of 10 percent is warranted based on limitation of motion of individual digits under 38 C.F.R. § 4.71a, Diagnostic Codes 5228 through 5230 (2010).  Diagnostic Code 5228 rates limitation of motion of the thumb, Diagnostic Code 5229 rates limitation of motion of the index or long fingers, and Diagnostic Code 5230 rates limitation of motion of the ring or little finger.

Diagnostic Code 5228 assigns a 10 percent evaluation for a gap of 1 to 2 inches (2.5 to 5.1 centimeters) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  A 20 percent rating evaluation is assigned when there is a gap of more than 2 inches (5.1 centimeters) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.

Diagnostic Code 5229 provides a 10 percent rating where the evidence demonstrates limitation of motion of the long (middle) finger with a gap of 1 inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.

Diagnostic Code 5230 assigns a 0 percent rating for any limitation of motion of the ring or little finger.  

The August 2007 VA examination report notes that left hand grasp was 4-5/5 with grasp that was slightly weaker than the right hand.  Each finger of the left hand was able to touch the center of the palm, but there was facial grimacing during range of motion of the fifth and third fingers and with palpation of the metacarpophalangeal joint of the left hand.  Overall, the left hand was functioning normally.  There was no decrease in range of motion after repetitive use.

The Board finds that a rating in excess of the current 10 percent is not warranted based on the August 2007 VA examination report.  According to this report, only the long and the little fingers on the left hand are impaired.  As noted above, Diagnostic Code 5230 does not allow a compensable evaluation for limitation of motion of the little finger, while Diagnostic Code 5229 does not allow for a rating in excess of 10 percent based on a specified loss of range of motion of the long finger.  Even assuming, contrary to the express findings of the August 2007 examination, that functional impairment was significant enough to warrant a compensable disability rating, a rating in excess of the Veteran's current 10 percent evaluation under Diagnostic Code 5003 is not available.  Thus, a combined rating in excess of 10 percent is not warranted based on the August 2007 VA examination report.  

The June 2010 VA examination report notes that the Veteran reported a decrease in strength and dexterity in the left hand.  He reported a history of flare-ups of all fingers including the thumb.  Flare-ups were noted to be precipitated by cold weather.  They occur weekly, are of moderate severity, and last for hours.  The Veteran has to rest and take it easy during flare-ups.  Range of motion of all fingers of the Veteran's left hand was normal with no objective evidence of pain on examination.  There was no objective evidence of pain or additional limitation of motion with repetitive motion.  There was no amputation of a digit or part of a digit, no ankylosis, and no deformity.  There was decreased strength with pushing, pulling, and twisting in both hands.  There was decreased dexterity with twisting and writing.  

The Board finds that examination report does not justify a rating in excess of 10 percent for arthritis in the Veteran's left hand, as no limitation of motion is demonstrated.  Nor is any additional impairment demonstrated following repetitive motion.  Therefore, the Board does not find a basis for assigning multiple compensable ratings for limitation of motion of individual digits under Diagnostic Codes 5228 and 5229, and an increased rating for limitation of motion of the left hand must be denied.  

With respect to whether a separate rating is warranted for muscular impairment, the note following 38 C.F.R. § 4.73, Diagnostic Codes 5307 through 5309 (2010), muscle ratings for the forearm and hand, states the following: "The hand is so compact a structure that isolated muscle injuries are rare, being nearly always complicated with injuries of bones, joints, tendons, etc.  Rate on limitation of motion, minimum 10 percent."  As noted above, the Veteran has already been assigned a 10 percent rating based in part on limitation of motion under Diagnostic Code 5003.  Thus, the assignment of a separate disability rating under Diagnostic Codes 5307 through 5309, which also contemplate limitation of motion, would constitute pyramiding, which is prohibited under 38 C.F.R. § 4.14.  

If, however, it were to find that a rating in excess of 10 percent may be assigned for muscular injury, the Board may replace the current 10 percent rating under Diagnostic Code 5003 with a higher rating under Diagnostic Code 5307, 5308, or 5309.  

For purposes of this analysis, the Board will consider the Veteran's disability according to the criteria of Diagnostic Code 5307, Muscle Group VII.  While this diagnostic code evaluates flexion of the wrist and fingers, the Board's discussion is not limited to that specific type of impairment.  The reason that the Board chose Diagnostic Code 5307 over Diagnostic Code 5308 is that Diagnostic Code 5307 allows for a higher rating if the Veteran's disability is found to be severe.  The Board has chosen Diagnostic Code 5307 over Diagnostic Code 5309 because the latter code does not set out a separate rating schedule.    

Muscle Group damage is categorized as slight, moderate, moderately severe, or severe and is evaluated accordingly under 38 C.F.R. § 4.56.  The Board notes that words such as 'slight,' 'moderate,' 'moderately severe,' and 'severe' are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2010).  

The rating schedule also provides different ratings depending on whether the Veteran's major (dominant) or minor (non-dominant) hand is being evaluated.  In the case at hand, the Veteran is right-hand dominant.  Thus, the ratings that are applicable to disabilities of the minor hand will be applied in this case.

Diagnostic Code 5307 provides a 0 percent rating for slight disability; a 10 percent rating for moderate disability; a 20 percent rating for moderately severe disability; and a 30 percent rating for severe disability of Muscle Group VII.  In the case at hand, an overall increased rating will only be awarded if the Veteran's muscle injury is shown to satisfy the criteria for a rating of 20 percent or higher.  Thus, the moderately severe criteria as described below are of particular interest.

38 C.F.R. § 4.56 provides as follows:

(a) An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal; 

(b) A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged; 

(c) For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement; 

(d) Under diagnostic codes 5301 through 5312, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe as follows: 

(1) Slight disability of muscles. 

(i) Type of injury.  Simple wound of muscle without debridement or infection. 

(ii) History and complaint.  Service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section. 

(iii) Objective findings.  Minimal scar.  No evidence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue.

(2) Moderate disability of muscles. 

(i) Type of injury.  Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection. 

(ii) History and complaint.  Service department record or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles. 

(iii) Objective findings.  Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.

(3) Moderately severe disability of muscles. 

(i) Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. 

(ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements. 

(iii) Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.

(4) Severe disability of muscles. 

(i) Type of injury.  Through and through or deep penetrating wound due to high- velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring. 

(ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements. 

(iii) Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.

As noted above, in the case at hand, the Veteran's disability of the left hand must be shown to be at least moderately severe in order to warrant a 20 percent rating.  The Board notes that the Veteran's service treatment records documenting his in-service injury and course of treatment are unavailable.  Thus, for purposes of the below analysis, the Board will focus on the Veteran's complaints and the current objective findings in determining whether he satisfies the moderately severe rating criteria.  

The Board will first determine whether the objective findings are present.  With respect to scarring, the Board notes that neither examination report notes the presence of scars.  Both the August 2007 and June 2010 VA examination reports expressly note there are no scars on the Veteran's left hand.  The June 2010 examination report notes normal muscle tone and no loss of muscle tissue.  While atrophy was noted, it was also stated that both hands were of similar size for comparison.  Thus, there is no indication of loss of additional muscle substance relative the right hand.  The left hand was shown to be slightly weaker than the right hand, with findings of the left side producing active movement against gravity and the right side producing active movement against some resistance.  However, the June 2010 VA examination report does not attribute any greater disability level found in the left hand and not the right hand to the shell fragment wound.

With respect to complaints, the record indicates complaints of loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination.  The Board again notes, however, that these symptoms have been attributed by the June 2010 VA examiner to service-connected residuals of the Veteran's in-service cold weather injuries.  Specifically, the examiner diagnoses cold weather injury to both hands and notes the following effects on occupational activities: decreased manual dexterity; lack of stamina; weakness or fatigue; decreased upper extremity strength; and pain.  The following effects on the Veteran's usual daily activities were noted: difficulty with manual dexterity getting dressed, doing things around the home, driving, exercise, and more; needs help from his wife for some things.

The Board thus finds that the competent evidence of record demonstrates that the functional impairment, including decreased strength and dexterity, of the Veteran's left hand are residuals of his cold weather injuries rather than a result of his in-service shell fragment wound.  Therefore, the Board finds that the Veteran has been properly compensated for the musculoskeletal symptoms of his in-service shell fragment wound to the left hand and a separate rating based on muscular impairment is not warranted.

The Board has also considered whether separate ratings may be assigned for neurologic impairment.  Because, however, the competent medical evidence of record demonstrates that the Veteran's neurologic impairments are related to his cold weather injuries and not his shell fragment wound, the Board must conclude that separate compensation for neurologic impairment is not warranted. 

Specifically, the Board notes that the June 2010 VA examination report noted a history of Reynaud's phenomenon affecting the digits of the left and right upper extremities.  These attacks occur four to six times per week and last 15 to 30 minutes.  These attacks consist of pain, paresthesias, and numbness.  They are precipitated by exposure to cold, temperature changes, emotional upset, stress, and fatigue.  It was noted that the Veteran has severe cold sensitivity in the affected area, and that the symptoms are much worse in cold weather.  His left and right hands were noted to have moderate tingling and weakness.  He experiences muscle cramps in his hands after use.  There was no swelling.  Moderate numbness was noted in his left hand.  On examination, normal reflects were found in the upper extremities bilaterally.  On sensory examination, decreased sensation was found on pain/pinprick and light touch in the fingers and top of the left hand.  

As discussed above, however, the June 2010 VA examiner attributed the above neurologic symptoms to the Veteran's service-connected residuals of in-service cold weather injuries rather than to his shell fragment wound.  Therefore, the Board finds that a separate compensable rating for neurologic symptoms in the Veteran's left hand is not warranted.

The Board has also considered whether a separate compensable rating is available based on scarring.  As noted above, however, both VA examination reports expressly note no scarring.  Therefore, entitlement to a separate rating for scarring of the left hand is not available.  

In short, the Board finds that a disability rating in excess of 10 percent is not warranted for the Veteran's residuals of a shell fragment wound to the left hand.  The Board has considered whether separate ratings are warranted based on additional impairment other than that which is caused by the traumatic arthritis in the Veteran's left hand.  The Board finds, however, that no additional ratings are warranted.  The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim must be denied.

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disabilities at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  Second, if the schedular evaluations do not contemplate the Veteran's level of disability and symptomatology and are found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected PTSD and residuals of left hand injury are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

In short, there is nothing in the record to indicate that the service-connected disabilities on appeal cause impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

Entitlement to a rating of 50 percent, but no higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to an initial evaluation in excess of 10 percent for traumatic arthritis of the left hand is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


